 234DECISIONS OF NATIONAL LABOR RELATIONS BOARD10.By restraining and coercing employees in the exercise of the rights guaranteedin Section7 of the Act, the Councilhas engaged in and is engaging in unfair laborpractices within the meaning of Section8 (b) (1) (A) of the Act.11.By restraining and coercing employees in the exercise of the rights guaranteedin Section7 of the Act, Local 1483has engaged in and is engaging in unfair laborpractices within the meaning of Section8 (b) (1) (A) of the Act.12.The aforesaidunfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section2 (6) and (7) of the Act.13.TheRespondents have not engaged in unfairlaborpractices within the mean-ing of theAct withrespect toAlfred William Mayer.14.Grove Shepherd Wilson &Kruge, Inc.,has not engaged in unfair labor prac-tices within the meaning of Section 8 (a) (1) or(3) of the Act.15.The Joint Venture of Grove ShepherdWilson & Kruge,Inc., and HendricksonBros., Inc., has not engaged in unfair labor practices within the meaning of Section8 (a) (1) or(3) of the Act.[Recommendations omitted from publication.]ARTHURH.SUMNER, D/B/A ATECO PRODUCTSandINTERNATIONALAS-SOCIATION OF MACHINIS'rs,AFL.Case No.2-CA-2944.July 20,1954Decision and OrderOn January 21, 1954, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent has not engaged in and is not engaging in certain unfairlabor practices alleged and recommending that the complaint be dis-missed, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter the General Counsel and the Charging Union,International Association of Machinists, AFL, filed exceptions to theIntermediate Report, and briefs were filed by the General Counsel,Union, and Respondent.The Board has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was cominitted.The rulings arehereby affirmed. The Board has considered the Intermediate Report,the exceptions and briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the modifications indicated below.'We agree with the conclusion of the Trial Examiner that the Re-spondent did not violate Section 8 (a) (3) by refusing to reinstate theseven employees who struck on December 4,1952.2'The Trial Examiner found that the Respondent's attorney privately interrogated someof the employees after the filing of the charge, but that the questioning was not a violationbecause it was privilegedThe record contains no evidence of such an interrogationTherefore, we correct the Trial Examiner's finding of factIn view of the absence ofany evidence as to unlawful interrogation, we find no violation in this respect.We agree with the Trial Examiner's conclusion that Sumner's reported conversationswith Davey and Elwertowski, even if improper, were isolated incidents which do notrequirea remedial orderAccordingly, it is unnecessary to pass upon, and we do not adopt,hisprior conclusion that Sumner did not exceed the bounds of propriety in suchcircumstancesiElwertowski, Lake, Lazore, Prinzi, A Sanchez, L Sanchez, and M Sanchez109 NLRB No. 37. ARTHUR H. SUMNER235The record shows that as early as September 1952, the Respondentanticipated a drop in business and planned to reduce his labor costs.'He decided to lay off some of his relatively unskilled employees, in-cluding machine operators, during the coming December.The Union began to organize the Respondent's employees in No-vember.The strikers were among those who joined at that time.However, there is no evidence that the Respondent had any knowledgeof these activities until the morning of December 4.On December 3 the Respondent announced that the employees'working hours would be cut down. Also in accordance with the Re-spondent's retrenchment program, the general foreman was instructedto lay off three machine operators. (The General Counsel does notcontend that these discharges were illegal.)When, the next morning,these operators were informed of their discharge, seven fellow opera-tors vigorously protested.One of them during this discussion toldthe general foreman that the union representative would contact theRespondent's president that noon, on behalf of the employees. Thoseprotesting the discharge, as well as those laid off, then left the plant.Thereupon, the Respondent's president and general foreman, sur-veying the employment needs for the Respondent's production sched-ule, decided to accommodate the retrenchment program to the strikesituation by eliminating the jobs of those on strike at that time, ratherthan later in the month. For, since the strikers were among thosewith the least seniority, they would have been included in the Decem-ber layoffs in any event.Upon the advice of the union representative, the strikers returnedto the plant that afternoon.They were informed that there was nowork for them. Several days later the union representative soughtunsuccessfully to have the Respondent reinstate them.The Unionset up a picket line for the next several weeks.Contrary to the contention of the General Counsel, the evidence doesnot disclose that the positions held by the strikers, having been elimi-nated, were ever revived.On the contrary, the number of employeesdoing the same work continued to decrease through at least Septem-ber 1953, as did the overall number of employees 4We find, in agreement with the Trial Examiner, that these 7operators who walked out to protest the Respondent's layoff of 33This drop in business did, in fact,occur.The Respondent'soutgoing shipmentsdeclined in value substantially fromAugust 1952 to May 19534The striking machine operators were all menThe number of male operators whoremained in the Respondent's employ after December4 was sixBythe second quarterthere were only 4 left,although the number went up to 7 briefly during the first quarterbecause 1 of the stiikeis,Elwertowski,was relinedDuiing Marchand Apinl1953, sixwomen operators were hired,most of them for beef periodsSignificantly, the 'totalnumber of female employees iemained about the same ove, this periodThe GeneralCounsel contends that the women were hired in place of the strikers,but the second showsthat,although they usethe same machines and their tasks to some extent overlap, thewomen ane not lured to do the ^voik usually (lone by the men :236DECISIONS OF NATIONAL LABOR RELATIONS BOARD-others are economic strikers whose jobs were abolished by the Re-spondent for economicreasons.Upon these facts, we find that theRespondent did not violate the Act by failing to reinstate them. Inview of this finding, it is unnecessary to consider the Trial Exami-ner's alternative reasoning to the effect that these striking employees-are not protected by the Act.[The Board dismissed the complaint.]Intermediate ReportSTATEMENT OF THE CASEThis proceeding was initiated by the issuance of a complaint on July 21, 1953,-by the General Counsel of the National Labor Relations Board, by the actingRegional Director for the Second Region, (herein sometimes called the GeneralCounsel, the Board, and the Regional Director, respectively) against Arthur H.Sumner, doing business as Ateco Products, the Respondent named in the complaint,which alleges that the Respondent, through certain described activities, has engaged-in and is engaging in certain unfair labor practices affecting commerce within themeaning of Section 8 (a) (1) and (3) of the National Labor Relations Act, asamended (61 Stat. 136), hereinafter called the Act.On February 5, 1953, beforethe issuance of the complaint, the International Association of Machinists, AFL(hereinafter sometimes called the Union), filed a charge with the Regional Director-in which it was charged that the Respondentby his officers, agents and employees on or about December 4, 1952,terminated the employment of Henry Elwertowski, George Lake, John L.Lazore, Peter McConville, Louis Prinzi, John Rivera, Amador Sanchez, EduardoSanchez, Lazare Sanchez, Manuel Sanchez and Edward Sutton because of theirmembership in and activities on behalf of the International Association ofMachinists, a labor organization, and at all times since the above date, thisemployer has refused and does now refuse to employ the above-namedemployees.The answer to the complaint, verified August 18, 1953, effectively denies theunfair labor practices and sets up three affirmative defenses. In his answer, theRespondent admits the jurisdiction of the Board and does not question the statusof the Union as a labor organization within the meaning of the Act, and by hisaffirmative defenses raises issues which in substance are drawn by his denial.Pursuant to notice, this matter came on for hearing before the undersigned TrialExaminer at New York, New York, on November 2, 1953. At the hearing theRespondent and the General Counsel were represented by counsel and the Unionappeared through an International representative.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing on theissues, to argue orally upon the record, and to file briefs, proposed findings of fact,and proposed conclusions of law were afforded the parties.Counsel for the Respond-ent filed a brief, which has been carefully considered.Upon the entire record in the case and from his observation of the witness, theTrial Examiner makes the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTThe Respondent, Arthur H. Sumner, at all times material hereto, has been andisdoing business under the name and style of Ateco Products, maintaining hisprincipal office, plant, and place of business on Orinoco Drive, in the town ofBrightwaters, county of Suffolk, State of New York, where he is now and has beencontinuously engaged in the manufacture, sale, and distribution of drafting instru-ments, machine parts, and related products.During the year 1952, the Respondent in the course and conduct of his businessrelations caused to be purchased, transferred, and delivered to his Brightwatersplant certain material including steel, aluminum, brass, and copper valued at in ARTHUR H. SUMNER237excess of $100,000, of which approximately 15 percent was transported to theBrightwaters plant in interstate commerce from States of the United States otherthan the State of New York; and the Respondent during the year 1952 there causedto be manufactured products valued at in excess of $250,000, of which approxi-mately 33 percent was transported from the said plant in interstate commerce toStates of the United States other than the State of New York.The Respondent is and at all of the times material hereto has been engaged incommerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists, AFL, is a labor organization within themeaning of Section 2 (5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe Respondent since the year 1934 has been engaged in the manufacture ofdrafting and artists' materials and also engages in the production and manufactureof various parts for such companies as Philco Radio and Republic Aviation.Hemaintains and runs a machine shop equipped with automatic screw machines, powerpresses,milling machines, lathes, drill presses, turret lathes, and grinders.He alsohas a smaller shop, called the boat shop, equipped with a circular saw, band saw,joiner, shaper, and belt sanders.Some 30 to 35 employees, male and female, wereregularly employed about the beginning of December 1952 in the machine shop,and a boat builder, with the assistance of a helper, usually had been employed inthe boat shop after it was started early in the year 1952.As of December 3, 1952, there is no competent evidence in the record of thiscase to show that Sumner or his chief assistants, one in the office and one in themachine shop, had knowledge of union activity in the plant, or of the interestof any employee in a union.Harry Bass, the general foreman, who is also a tool-and die-maker, was authorized by Sumner on the afternoon of that day to dischargethreemen then employed as machine operators. It appears that Bass had advisedSumner previously that because there were not enough long-run jobs, he was unableto extend the full amount of supervision required over each unskilled employee(machine operator) necessary to keep each employee busy. The three men selectedby Sumner for discharge were to have been informed of the fact by Sumner atthe close of work on December 3; they, however, had left their work in advanceof their usual quitting time.Sumner, therefore, in a telephone conversation withBass that evening, instructed him to discharge the men when they reported for workthe next morning.On the morning of December 4, just before 8 a. m. and thestart of work, Bass, in accordance with Sumner's instructions, notified Peter McCon-ville,Edward Sutton, and Eduardo Sanchez, that they were discharged.There is no claim by the General Counsel that the discharges of these three menwere not for cause.At the instance of the General Counsel, evidence was intro-duced to show why these three men were selected for discharge. Sumner testifiedthat Sutton was selected because he was perhaps one of the least flexible men whenit came to learning a job, that he had decided to discharge McConville because hehad misrepresented his ability and skill at the time of hiring, and that EduardoSanchez who had been hired as a result of pressure from his brother, Manuel, wasone of the last of the men to have been hired and that he was hired with theunderstanding that perhaps there would not be sufficient work to keep him onSumner carne into the shop a few minutes past 8 a. m. and found a group ofemployees standing at the door talking to Bass.The men were protesting to Bassagainst the layoff of Sutton, McConville, and Eduardo Sanchez, and Sumner there-upon undertook to explain to them the reasons for their discharge.The group con-tinued to argue further with Sumner.At that time he told them he would trySutton again even though he had` proven himself to have poor ability but that sofar as McConville and Eduardo Sanchez were concerned, he could not keep them.After considerable discussion, Elwertowski, Lake, Lazore, Prinzi, Manuel Sanchez,Amador Sanchez, and Lazare Sanchez left the shop, got in their cars, and droveaway.This was about 9 a. m. They sought out Arthur G. Carey, a union repre-sentativewith whom they previously had met, and informed him what had hap-pened.'At the time the 7 men left the plant premises, other employees in theshop, who had been listening to the discussion, returned to their work in the shop;that is, 7 out of approximately 35 shop employees left their work at that time.'Sumner had also determined with Bass on December 3 to pay off a night-shift manand thatman,Joe Rivera, was laid off and so advised on December 4 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt about 2.30 p. m. on that day, Manuel Sanchez returned to Sumner's officeand informed Sumner that he wanted his job back; Sumner told him that he nolonger had any work for him and at that, Manuel asked permission to go into thefactory and get his clothes.While in the office, Manuel was given his pay and alsothe pay due his father, Amador Sanchez, and his brother, Lazare.About an hourlater on that same afternoon Elwertowski, Lazore, and Prinzi returned to the plantand called at the office and asked for their pay. Sumner does not recall that anyof them asked for their jobs back.According to Manuel Sanchez. when he returnedto the plant, he hung his coat on a nail next to Bass' bench with the intention ofgoing to work, but before he was able to ask Bass what work he should do, Sumnerinformed him that he had no work for him.Elwertowski testified when he and theother men with him returned to the plant, after Carey had instructed them to returnand apply for their jobs, they met Manuel Sanchez, who told them that Sumner didnot need them any more, and that he and the other men then went back and receivedtheir checks from Mr. Sumner in the lobby of the plant.He said that this groupcomprised himself, Lazore, McConville, Sutton, and Lake.Elwertowski said thatafter receiving their checks the group left the plant. It is clear enough, therefore,that on the afternoon of this day Sumner refused to reemploy Manuel at Manuel'seither expressed or implied request to work, and that the other men who had walkedout that morning did not directly ask Sumner for work or for permission to returnto their jobs.The version of Manuel Sanchez as to what occurred a few minutesbefore 8 o'clock on the morning of December 4 and in the next hour or so is this-That he, together with his brothers Lazare and Eduardo, punched in on the timeclock at 8 o'clock, changed clothes, and started to work; that a few minutes after8 o'clock he saw Sumner talking in the lobby of the plant to Eduardo, Sutton, andMcConville and that he then went into the lobby and asked what had happenedbecause his brother was in street clothes.After talking to Sumner and the othershe went into the shop and told "everyone" that his brother, McConville, and Suttonwere fired and that the men working decided to stop work and to talk to Mr. Sumnerand ask him why he had decided to fire the three men; that Sumner told him thathe had fired McConville and Sutton because they were "inflexible" and because hisbrother was incompetent; that they "kept arguing about why he fired these peopleand trying to get them back" and that he, Manuel, then told Sumner that if he didnot "hire these people we was going out in sympathy;" that while he was walkingback and forth in the lobby inside the plant, Bass asked him if the men were goingback to work and he told Bass that they were still arguing with Mr Sumner but thatitwas foolish because by 12 o'clock the union representative was going to meetSumner; that Bass asked him what union and Manuel told him the "TAM"; thatSumner called Bass into the office where they held a private discussion for about 15minutes and that Sumner then called out and said "I don't care what you peopledecide, because I am not going to rehire the people I fired this morning." Thereupon9men including the 3 who had been discharged that morning walked out, Lakehaving previously left.The testimony of the witnesses concerning the occurrences of the morning andafternoon of December 4 are not in essential conflict. Sumner and Bass testifiedthatafterManuel had received his pay and the checks for his father andbrothers, he went into the shop and started to talk to the employees concerning theUnion and the sympathy walkout, while Manuel claims that Sumner took him intothe room where he kept his clothes and followed him around the shop until he left.The Respondent implies that Manuel induced the employees who walked out to doso afterManuel had tried to pressure Sumner into keeping Eduardo Sanchez.However this may be, it is clearly established by the evidence in this case that Sumnerhad fully made up his mind to discharge Sutton, McConville, and Eduardo Sanchezon December 3, and that Bass executed his orders by informing the men of theirdischarge at or about the time they reported for work on the morning of December 4;that Sumner made clear to these and the other employees gathered around the reasonfor the layoff and that the walkout occurred as the result of the discharge of thesethree men.Whether, from the facts as related above, it is determined that Sumnerreceived through Manuel Sanchez a request from all of the six other men who hadwalked out with Manuel for permission to return to work, or whether it is determinedthatManuel was the only one who requested his job back, is immaterial in the deter-mination of whether the men engaged in a protected concerted activity when theyleft their jobs in protest against the discharge of Eduardo Sanchez, McConville,and Sutton.A.Union activitiesManuel Sanchez testified that he joined the Union in November 1952 and thathis father and brothers, Prinzi, Elwertowski, Sutton, and McConville also attended ARTHUR H. SUMNER239two meetingsof the Union attended by the Sanchez family during November.These men and perhaps others (the record is not completely clear) met with ArthurG. Carey, a union representative, at these times in November 1952, and he instructedthem in connection with the securing of signatures to union authorization cards ormembership cards in the Union.At this time it was customary for overtime to beworked each day in the plant, and it appears that the men were concerned aboutlosing overtime pay through a shortening of hours by Sumner. It appears that onDecember 3, Sumner had announced that he was reducing the workday from 10hours to 9 hours, and that these men or some of them, including the 3 who weredischarged the next day, had left the plant early that afternoon to talk to Carey,which was the reason why Sumner or Bass could not inform them that afternoonthat they were to be discharged or laid off.On the morning of December 4, after the 3 men had been discharged and theother 7 men had walked off the jol7 in sympathy, they sought out Carey and con-ferred with him concerning the situation which had arisen; and it was upon Carey'sadvice, apparently, that Manuel returned and asked Sumner or indicated to Sumnerand Bass that he was ready to return to work.Within the following day or two,Carey called upon Sumner at the latter's office and requested on behalf of the menthat they be given their jcbs back.Upon Sumner's refusal to rehire the men, apicket line was established in front of the plant and was maintained for about 2 orpossibly 3 weeks. In the meantime operations continued at the plant-the employeeswho had not walked out remaining on their jobs, except for a skilled setup man.Carey testified that during the course of his several conversations with Sumner whilethe picketing was in progress, he offered to do his best to persuade Republic, whohad given Sumner work to do on certain forgings, to supply Sumner with a sufficientnumber of the unfinished forgings for Sumner to replace the men at their originalwork in the machine shop.The first intimation that Sumner had that the men were interested in the Unionwas Manuel Sanchez's assertion to Bass, on the morning of December 4, that aunion representative was coming in at or before 12 o'clock that morning to seeSumner.Elwertowski testified that while he, Prinzi, and Manuel Sanchez were onthe picket line, perhaps a week or so after December 4, Sumner called them into thelobby of the plant and told them they were just wasting their time walking up anddown; and John C. Davey, employed by Sumner on December 3, 1952, for workin the boat shop, testified that when the walkout took place he asked Sumner if,because he carried a card with the Union and also with Republic, he would berequired to walk out and that Sumner told him that he did not have to because hewas in a different department.On the preponderance of the testimony, the Trial Examiner finds that neitherSumner nor Bass nor any other representative of management had any knowledgeof the union activities or interests of any employee of the Respondent prior toDecember4, 1952 2B.The Respondent's reasons for not reemploying the discharged menIn the machine shop, the Respondent employed both male and female employeesasmachine operators together with a skilled setup man and a tool- and die-maker.The work of the machine operators, it is contended by the General Counsel, at alltimes was interchangeable as between the male and female operators.This conten-tion is not borne out by the testimony in the case. It appears, rather, that the femaleemployees customarily were given work to do on the same types of machines as thoseused by the male employees but the work assigned to them involved the processingof materials or pieces lighter in weight or requiring less handling and lifting thanthose worked on by the male employees; that, at times, because of production require-ments, male employees were assigned to do the lighter work performed by the femaleemployees because the heavier work was not in the shop; and also that during a lessernumber of times some female employees might work on the heavier material. Itseems clear that the policy of the shop was to give the female operators the lighterwork at which it was found they were more adept.There were so-called long-run jobs-that is orders in larger volume for a largernumber of pieces.There were also the so-called short-run jobs, which were ordersto be filled for a lesser volume of finished work.Customarily, when a new jobwas started,Bass, as the foreman in the shop, instructed the so-called unskilled ma-2 It appears that the International Association of Machinists filed a petition forcertification as representative with the Board on December 16, 1952, and that the petitionwas withdrawn by it on January 19, 1953 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDchine operators how to perform a particular task and, once having been so in-structed, the machine operator was able to continue the job and the work without fur-ther instruction.The same thing of course held true on the short-run jobs, so thatitwas the fact that there were no long-run jobs in the shop or a lesser number of long-run jobs in the shop on December 3 that caused Bass to complain to Sumner that he,Bass, did not have the time to keep continually instructing all the machine operatorson short-run jobs, and that it would be more economical to discharge some of themachine operators which would increase the length of the short-run jobs for otherremaining machine operators.As noted above, Sumner finally agreed, and it wasfor this reason among others that he instructed Bass to discharge Sutton, McConville,Eduardo Sanchez, and Rivera of the night shift on December 4.Prior to that time,too, there had been a falling off of orders in the shop and Sumner testified that hehad had under consideration for some time the possibility of reducing his force ofmachine operators because of lack of available work.As of December 4, Sumnersaid that he had definitely made up his mind to discharge Rivera on the night shiftand on the recommendation of Bass to discharge Sutton, McConville, and EduardoSanchez, and also had fairly well made up his mind to discharge other machineoperators during the month of December.To use his words he said that at thattime he had considered reducing the staff considerably because it was impossible withthe type of work "which we now had to do, which we were doing at that time, forthe few set-up men to supervise and set up so many unskilled peopleI only plannedto lay off unskilled. I was at all times, and to this date, am still looking for a tooland die maker and machinist." In response to a question as to whether he haddecided on any particular date as to when he would lay off the additional peoplehe replied that he had decided only in a rather vague way that he would lay offa few employees at a time, "but I did not wish to cause too much confusion anddissatisfaction in the shop by a large layoff shortly before Christmas. So, therefore,Iminimized-I kept the number of people laid off to the minimum, and figured Iwould lay the others off in smaller handfuls by about Christmas or a little beforeor after."Further, in answer to a question as to whether the seven men who walkedoff the job on December 4 would have been separated in any event, he repliedthat those men probably would have been laid off based on the short time of theirservice with him-that they worked from periods ranging from 2 days to 5 monthsand 10 days, with most of them the average being about 3 months.Aftei the walkout on the morning of December 4, Sumner with Bass reviewed thework schedules, orders on hand, and the combination of work requirements in thoserespects and almost immediately, that is within the next 2 or 3 hours, arrangedproduction schedules and found that 8 machine operators could be eliminated, andthat he could get along very well without the services of the 7 who had walked offthe job that morning.Sumner testified positively that at the time that afternoon whenManuel Sanchez attempted or expressed his desire to return to work he, Sumner, hadfirmly made up his mind that he would not reemploy any of the men who hadwalked off the job that morning.The record in the case is destitute of any evidencein contradiction to the statement of Sumner that he made the survey during thesehours and that the results of his survey justified his refusal to return these men.On the contrary, the records produced at the hearing adequately demonstrate the truthof Sumner's report concerning business conditions just prior to and after December 4.The dollar volume of sales for the periods shown in the margin below indicate thatSumner had reached a proper decision prior to that date when he decided upon areduction in his work force in the machine shop'Further in support of his contention that the Respondent discriminatedagainstthe seven men who left work on December 4, the General Counsel introduced evi-dence intended to show that the Employer had hired other people subsequent to thelayoff to work in the machine shop.The Respondent countered by showing that8 The dollar value of shipments for the month of September 17, 1953, amounted to$17,565 80.The record also shows the following dollar value shipments for the monthsshown1952,1953 :August --------------- $39,623.58January------------- $38,955.52September ------------ 43, 945. 50February ------------- 19, 233. 93October-------------- 38, 131. 27March ---------------25, 502. 90November------------ 43,328 66April----------------28,484.55December ------------ 30, 013. 83May----------------- 30, 003. 83Roughly these recoids show a dropin businessfor the 5-month period before and the5-month period after December 1, 1952, of approximately $60,000. ARTHUR H. SUMNER241greater emphasis was placed after March 1953 on the boat building operation con-ducted by him and that during July 1953 it advertised machinery for sale which wasin the machine shop and did dispose of a number of machines and, at the time of thehearing, was attempting to dispose of the remainder of those advertised for sale inJuly.The Respondent points out, too, that on the day following the walkout itsone experienced setup man quit his job and that thereafter, because he had not beenable to replace that man, he would in any event have been unable to utilize the_services of any of the seven men even had he not discharged them or recalled them towork.The Respondent to this Trial Examiner, on the preponderance of the evidence,has effectively refuted the claim of the General Counsel that other employees werehired subsequent to December 4, to take the place of the seven men who left theirjobs on that day.The Respondent contends, and the record bears him out, that thefollowing categories of employees only were hired after December:1.Skilled men.2.Veterans(GI apprentices).Sumner had used the "GI trainee" program sinceabout November 10, 1950, for reasons expressed by him in the following words:Well, in the first place, it was virtually impossible to hire good'tool and diemakers at a reasonable price. Secondly, it was virtually impossible to hire goodtool and die makers at any price.If we would just take a man who is not a GIand train him, after he was with us a few months and just received a smatteringof the business,he could go out and command a high pay.Therefore on thebasis on which we could afford the apprentice if he received an apprentice payfrom us, and additional subsistence pay from the government,which only a GIwould receive-therefore we did not consider anyone else except a GI.3.Female machine operators whose duties,the Respondent contends,were sub-stantially different from those of male machine operators.4.One male machine operator, Elwertowski,who was rehired after he walked outon December 4 for work as a helper in the boat shop and who, at a time when therewas no work there for him, was transferred back to the machine shop,and who afterthat transfer voluntarily quit and who has not since been replaced.5.Experienced carpenters and skilled boat builders who were hired for work-in the boat shopC. Alleged interrogation and coercionJohn C. Davey, a witness called by the General Counsel, was hired shortly beforeDecember 3 and remained in the employ of the Respondent for about 2 weeks there-after.He testified that he was hired to work in the boat shop; that at the time hewas hired,Sumner"asked me how I felt against unions," that he told Sumner thathe was a member of the Union and that the Union did "sort of stand behind me"while he was employed at Republic Aviation and that Sumner said"okay," and hiredhim.He was hired sometime in October or November 1952. After the walkout onDecember 4,and after working in the boat shop,he was taken out of the boat shopand put on a lathe in the machine shop.On the day of the layoff he asked Sumnerwhether or not he could continue work because he was a member of the Union andSumner in effect told him that he was working in another department and wasunder no obligation to walk out with the rest.He continued at work until he leftvoluntarily.Elwertowski,who was rehired by Sumner in January 1953 to work in the boatshop,testified that after he had begun work there that he had told his supervisorthat he intended to ask for more money or "I am going to quit"; that a few minuteslater Sumner came in, asked him if he had talked to a field investigator of the Boardand whether he or Eduardo Sanchez had signed a union card and when he said"yes" that Sumner remarked "you won't work here", and that a few days thereafterhe quit his job; Sumner testifiedthatduring the course of this conversation he asked-4 At the time of the hearing 18 people were employed by the Respondent, including2 in the officeOf 16 persons employed otherwise, 1 was in the boat department.Thepayroll records made available at the hearing disclosed the following number of male andfemale employees, respectively, for the payroll dates shown :1952:November 29, 25 male-6 femaleDecember6,26 male-6 femaleDecember 13,15 male-6 femaleDecember 20, 15 male-6 female1953:January 17, 14 male-6 femaleJanuary 24,14 male-6 femaleFebruary 4, 13 male--6 femaleFebruary28, 12 male-6 femaleJune 27, 12 male-7 femaleSeptember26, 11male-6 female. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDElwertowski whether the men had joined the Union before or after the walkout, andtold him that an unfair labor charge had been brought againsthim (Sumner) andthat it was his duty to tell the truth and have no false sense of responsibility to otherpeople and that he appealed to his sense of fair play to be truthfulin his answers tothe questions of the field investigator.He also told Elwertowski that from all heknew the men did not join the Union until after the walkout and that Elwertowskitold him that they had joined about a month before the walkout.In support of the allegations of the complaint concerning interrogation by theRespondent, the General Counsel brought out at the hearing that an attorney for theRespondent, who appeared as counsel for the Respondent at the hearing herein, hadprivately interrogated certain employees of the Respondent after the filing of thecharge by the Union on February 5, 1953, and before theissuanceof the complaintherein.He also offered in evidencean originalletter signed by counsel for theRespondent addressed to a field investigator in the Regional Office of the Boarddated March 27, 1953, in which counsel for the Respondent advised the field repre-sentative that he had made an investigation of the charge and was convinced that itwas unfounded and among other things said "After speaking to the group and findingno shred of any evidence of any union activity, I spoke to a number of individualemployees privately and with noone else present,and these individuals repeated thesame story indicating no union or organizing activity."The offer of the documentwas rejected by the Trial Examiner at the time the document was offered.TheGeneral Counsel pointed out that the Board has held that an attorney for a companyofficially may, in preparing his case for trial, interrogate to get the facts and can askemployees certain questions which normally might be prohibited by the Act. Inresponse to a question from the Trial Examiner, whether it was his contention thatbefore an attorney representing an employer may interrogate, a complaint must haveissued, the General Counsel replied that that was his position.The Trial Examinerdisagreed with him and rejected the offer.No testimony or offer of proof had beenmade to the effect that counsel for the Respondent, at the time he questionedthese employees, had engaged in any improper activity forbidden to him as arepresentative of the Respondent.The Trial Examiner is unaware of any rule oflaw or reason, or any part of the canons of ethics governing the behavior ofattorneys, which would prohibitcounsel,in the circumstances of a case suchas this,frominquiringinto the facts of the particularcase inorder properly to advise hisclient.Other than these reported incidents, the record is barren of any testimony ofactivities on the part of the Respondent or his responsibile agents which could beconstruedas intimidation, threatening of employees, or coercion.Thereis a com-pletelack of proof that the Respondent had any knowledge whatsoever of the interestof any of his employees in the Union before Sanchez spoke to Bass and the employeesin the shop on the morning of December 4. In the opinion of the Trial Examiner,theGeneral Counsel has failed to sustain the allegations of the complaint whichcharge the Respondent with interfering with,restraining,and coercingits employeesby interrogating them concerning their union membership and activity or other con-certed activities, and threatening and coercing his employees with loss of jobs andotherreprisalsif they joined or assisted the Unionor engagedin other concertedactivities.SummaryThe essential facts in this case are not in dispute. Sometime during November1952, some of the employees of the Respondent became interested in joining theUnion, and did apparently join the Union or sign authorization cards which theygave to the Union to represent them, and undertook to solicit other employees tojoin the Union, all without the knowledge of the Respondent, their employer.Atand during this time, the Respondent, because of a dropping off in business andbecause of the internal organization of his machine shop, was seriously consideringlaying off or discharging a number of the unskilled machine operators employed inthemachine shop and on December 3 had finally determined, upon the recom-mendation of his foreman, to discharge 3 employees employed on the day shiftand 1 employee employed on the night shift.Also, at this time the Employerdetermined to reduce the number of hours worked each workday from 10 to 9.55At the hearing, the General Counsel undertook to prove that overtime work continuedafter the discharge of the 3 men and the walkout of the other 7 men on December 4 ;the Respondent effectively countered this by showing that production schedules and theoperation of the shop, once a job was set up, made it more economical to work overtimehours on particular jobs, and that the same situation prevailed after December 4. ARTHUR H. SUMNER243The evidenceherein clearlyshows that on themorningofDecember 4 the7men walked out of the plant and quit their work in sympathy and in supportof their request that the 3 discharged men be continued in employment; and it isequally plain that Sumner refused to accede to their request and adhered to hisoriginal decision regarding the discharge of these men.The first knowledge theemployer had of the interest of any of his employees in the Union occurred afterhe had discharged the three men on that morning; there is not an iota of proofin therecord that the discharges had anything to do with the union membershipor activities of these or any other employees.The payroll records and the financialrecords of the Respondent, made available at the hearing and summarized in theevidence, support the Respondent's statement that he was justified in deciding, afterthe walkout and on the same day, that he could very well rearrange his productionschedules and get along without the services of the seven men who had left theirjobs, and further, that he previously had planned to make further layoffs duringthe month of December because of changing business conditions.On the evidenceherein, any suspicion that Sumner took advantage of the walkout in order to getrid of these men because of their union membership or activities on behalf of theUnion, must be regarded as unfounded.Although there is some color of proofin the record that the Respondent replaced some of the strikers, as contended bytheGeneral Counsel, the existence of the fact is refuted by the showing by theRespondent in carrying the burden of the evidence to the contrary and demonstratingthat such hirings as were made were not in derogation of rights if any the strikersmay have then had to their jobs.Concluding FindingsThe 7 men, when they left their jobs in protestagainstthe discharge of 3 fellowemployees, became economic strikers. InKallaher and Mee, Inc.,87 NLRB 410,the Board said, "The Board has generally recognized that a strike to protest anondiscriminatory discarge is protected concerted activity.When, as here, thestrikers believed the discharges were discriminatory, we have further held thatitmay reasonably be assumed that the strikers acted on their own behalf,anticipatingsimilar reprisals against themselves."In the instant case, the greatest inference that can be drawn from the scant testi-mony in the record is that these employees anticipated that they might be subjectedto loss of overtime pay, and therefore decided among themselves to ask the Unionto interveneon their behalf.There is no evidence in the record-indeed, allinferencesto be drawn are to the contrary-that the 7 men who walked off the jobdid so because they believed that their 3 fellow employees had been discriminatedagainst, orthat they themselves might later be affected.In this case, the obligation of the employer which arose towards them at the timethey walked off seems best defined under the rule laid down inN. L R. B. v.Mackay Radio(tTelegraph Co.,304 U. S. 333, wherein the Supreme Court heldthatan employer whose employees have struck and who has committed no unfairlabor practice is not obliged to discontinue his business but may hire others in theplace of these strikers.The employer's obligation to reinstate in such case extendsonly to such of the striking employees as have not been replaced during the strike.See alsoGlobe Wireless, Ltd.,88 NLRB 1262, wherein the Board said, "The TrialExaminercorrectly found that as the strike was in protest against a lawful dischargeitwas an economic strike, and respondent was free to replace such strikers at anytimeprior to theirunconditionalrequest for reinstatement."Carey, a day or two after the strikers had walked out, made an unconditionalrequest forreinstatementon their behalf to Sumner, and Sumner, in reply to Carey,simply told him that the jobs were not to be refilled because he had made up hismindto do with a smaller number of machine shop operators.As pointed out above,Sumner adhered to his decision and no male machine operator ever was hired,subsequent to the walkout, to replace any of these economic strikers.He did, ofcourse, reemploy Elwertowski for a short period of time until the latter voluntarilyleft.Consequently, the greatest right enjoyed by any of these economic strikersat the present time would be the right to a job only in the event that Sumnerdecided to resume operations as they were at the time of the walkoutand againrehiremalemachine operators.Even this color of rightis insubstantial,becausethe testimony herein clearly shows that all of them would have been laid off atleast by January 1, 1953.On the facts of this case,it is the opinionof the TrialExaminerthat theseeconomicstrikers have no present right of reemployment.On themorning ofDecember 4, the 7 men who walked out did so in an effort topersuade Sumner to change his mind and not discharge the 3 men.During the334811-55-vol. 109-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscussion with Sumner, just prior to the walkout on that morning, none of thesemen raised any question about Sumner's decision to reduce the workday by 1 hourwith a consequent loss of an hour's overtime pay, nor did any one of them raise anyquestion about future layoffs or discharges.The testimony of Sumner, ManuelSanchez, and Elwertowski discloses that the whole purpose of the walkout was inprotest against the discharges of Sutton, McConville, and Eduardo Sanchez and forno other reason.A similar situation existed inFontaine Converting Works, Inc.,77 NLRB 1386.In its decision in that case the Board said:2.The Trial Examiner found that the Respondent violated Section 8 (3)and (1) of the Act by discharging the finishing room employees because theyengaged in an economic strike in protest against the Respondent's appointmentof Albert Sasseen as general foreman over their immediate foreman, LutherHopkins.We do not agree. The record is clear, and we find, that the employ-ees in question walked out, not to advancetheir owninterests, but merely tofurther the interests of their foreman who they believed was demoted becauseof the appointment of the new general foreman.Under these circumstances,their concerted activity was not of the character protected by the Act.Accord-ingly,we find, contrary to the Trial Examiner, that the Respondent did notdiscriminate against the finishing room employees.There the Board distinguished on the facts that case fromContainerMfg. Co.,75NLRB 1082, where the Board found the employees' strike activity in protestof a forelady's discharge to be protected.There, the employees struck because theyreasonably believed that the forelady's discharge was due to her organizational activ-ity and, therefore, the employees could reasonably assume and anticipate similarreprisals against them for their union activity.Again inKallaher and Mee, Inc., supra,the Board in stating the general rulethat a strike to protest a nondiscriminatory discharge is protected concerted activity,said (footnote 9, p. 412) "The present facts are clearly distinguishable from thoseinFontaine Converting Works . .,where the Board found that the employeesin question walked out, `not to advance their own interests, but merely to furtherthe interests of their foreman who . . . was demoted.' "The principle stated by the Board inFontaine ConvertingWorks, Inc., supra,isprecisely applicable here.However, it does not seem necessary to have to goso far as to apply the rule. In the instant case, Sumner, according to his best judg-ment, had a right, after the walkout on December 4, and before any of the menapplied for reinstatement, to decide to discharge them permanently, and the TrialExaminer so finds.The evidence introduced to support the allegations of the complaint with respectto intimidation and coercion have been discussed above.The Trial Examiner findsthat in the reported conversations with Davey and Elwertowski, during the timeswhen the Union or union membership was discussed, Sumner did not exceed thebounds of propriety and that his statements did not constitute threats of reprisalsor discharge and cannot possibly be construed as such. In any event, even assumingthat his statements or remarks were improper, each of them was so isolated in pointof time and circumstance as not to justify the recommendation of a remedial orderin these respects.The Walmac Company,106 NLRB 1355;New Mexico Trans-portation Company, Inc.,107 NLRB 47.Greenberg, counsel for the respondent who interviewed employees privately afterthe filing of the charge by the Union, in the absence of any showing of threats orcoercion by him, did not, as a representative of the Respondent, in any way con-travene any of the provisions of the Act.CONCLUSIONS OF LAW1. International Association of Machinists, AFL, is a labor organization withinthe meaning of Section 2 (5) of the Act2.The operations of the Respondent, Arthur H. Sumner, doing business as AtecoProducts, constitute trade, traffic, and commerce among the several States, withinthe meaning of Section 2 (6) of the Act.3.The Respondent has not engaged in and is not engaging in unfair labor prac-tices within the meaning of Section 8 (1) of the Act.4.By discharging and refusing to reinstate or reemploy Henry Elwertowski,George Lake, John L Lazore, Louis Prinzi, Amador Sanchez, Lazare Sanchez,and Manuel Sanchez, the Respondent has not engaged in and is not engaging inunfair labor pactices within the meaning of Section 8 (3) of the Act.[Recommendations omitted from publication.]